STONE, Judge,
concurring in part and dissenting in part.
I fully concur in affirming but for the amount of punitive damages. As to it, I would remand with instructions to omit prejudgment interest in calculating the limits of the punitive damage award under section 768.73(l)(a), Florida Statutes (1993). The analysis in the majority opinion is certainly logical. Nevertheless, I cannot accept that it is intended that the amount of potential punitive damages will increase or decrease simply by the length of time Plaintiff takes in getting from injury to judgment.